In re Chase Bank USA N.A. et al.; Deutsche Bank National Trust Company as Trustee for JP Morgan Mortgage Acquisition Trust 2007-CH3 Asset Backed Pass-Through Certificates Series 2007-CH3; — Plaintiff(s); Applying For Supervisory and/or Remedial Writs, Parish of St. Tammany, 22nd Judicial District Court Div. F, No. 2010-12725; to the Court of Appeal, First Circuit, No. 2010 CW 2180.
Granted. The district court did not err in denying the exceptions of prescription and res judicata. See Smitko v. Gulf South Shrimp, Inc., 11-2566 (La.7/2/12), 94 So.3d 750; Sutter v. Dane Investments, Inc., 07-1268 (La.App. 4 Cir. 6/4/08), 985 So.2d 1263, writ denied, 08-2154 (La.11/14/08), 996 So.2d 1091; see also C & C Energy, L.L.C. v. Cody Investments, L.L.C., 09-2160 (La.7/6/10), 41 So.3d 1134. Accordingly, the judgment of the court of appeal is reversed, the judgment of the district court is reinstated, and the case is remanded to the district court for further proceedings.